         Case 4:15-cv-40100-TSH Document 410 Filed 03/23/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


_______________________________________
                                      )
TIMOTHY M. REAVES,                    )
               Plaintiff,             )                                 CIVIL ACTION
                                      )                                 NO. 15-cv-40100 -TSH
                   v.                 )
                                      )
DEPARTMENT OF CORRECTION;             )
COMMISSIONER CAROL HIGGINS            )
O’BRIEN; DEPUTY SUPERINTENDENT )
MICHAEL RODRIGUES; DEPUTY             )
SUPERINTENDANT PAMELA                 )
MACEACHERN; ASSISTANT DEPUTY          )
COMMISSIONER STEPHANIE COLLINS; )
and DEPUTY SUPERINTENDENT JOHN )
MORIN,                                )
                   Defendants.        )
_____________________________________ )




        ORDER ON PLAINTIFF’S MOTION FOR CONTEMPT (Docket No. 365)

                                        MARCH 23, 2021

HILLMAN, D.J.,

       Before the Court is Timothy M. Reaves’ (“Plaintiff’”) motion to hold the Massachusetts

Department of Correction (“DOC”) in contempt for failure to comply with this Court’s July 31,

2019 Order. 1 (Docket No. 365).

       Plaintiff is serving a life sentence without the possibility of parole for first-degree murder

on a theory of joint venture. See Commonwealth v. Reaves, 750 N.E.2d 464, 466 (Mass. 2001).



1
 The July 31, 2019 Order has not been stayed, but it is the subject of pending appeals before the
First Circuit Court of Appeals. USCA Case Nos. 19-2089, 20-01433.
          Case 4:15-cv-40100-TSH Document 410 Filed 03/23/21 Page 2 of 3




He was involved in a high-speed motor vehicle collision during the criminal offense, and was

diagnosed with paraplegia, traumatic brain injury and personality disorder, and hearing loss.

(Docket No. 315 at 2). During Plaintiff’s twenty-four years of incarceration at various DOC

prisons, his health, mobility, and ability to perform basic tasks and movements have deteriorated

significantly as the result of constitutionally deficient medical care. (Id. at 9-18). On July 31,

2019, I ordered that Plaintiff be immediately transferred to a non-DOC facility that treats spinal

cord injuries and that has a spinal cord injury specialist on staff with the appropriate medical

training to care for his medical needs. (Docket No. 365).

        I find that Plaintiff’s motion for contempt is moot because his actions have prevented the

DOC from complying with the July 31, 2019 Order. After I issued the Order, the DOC

transferred Plaintiff from MCI Shirley to the correctional wing of Lemuel Shattuck Hospital—

which is a skilled nursing facility designed for short-term occupancy with no spinal cord injury

experts on staff— while it searched for a suitable permanent placement that complied with the

Order’s requirements. (Id. at 1). Given Plaintiff’s complicated medical needs, criminal history,

and the security and logistical measures required to medically parole a person with a first-degree

murder conviction to another state, the parties report that it has been understandably difficult to

locate and facilitate Plaintiff’s transfer to a suitable facility.

        Last year, the parties identified one non-DOC facility in Connecticut which agreed to

accept Plaintiff, was agreeable to the Plaintiff, and that has a nearby spinal cord injury specialist

who can provide him with appropriate care on an outpatient basis. (Docket Nos. 365-1, 365-2 at

¶¶ 10-11). To facilitate Plaintiff’s transfer, the DOC granted Plaintiff medical parole, but




                                                     2
         Case 4:15-cv-40100-TSH Document 410 Filed 03/23/21 Page 3 of 3




Plaintiff has since refused to take the necessary financial steps to place his funds in a Special

Needs Trust and has indicated he no longer consents to move to the Connecticut facility.2

        To prove civil contempt, “a movant must show that (1) the alleged contemnor had notice

of the order, (2) “the order was clear and ambiguous,” (3) the alleged contemnor “had the ability

to comply with the order,” and (4) the alleged contemnor violated the order.” United States v.

Saccoccia, 433 F.3d 19, 27 (1st Cir. 2005). As circumstances currently stand, the DOC cannot

comply with the Order because of Plaintiff’s actions stalling his transfer to the Connecticut

facility, nor has Plaintiff shown by clear and convincing evidence that there is another means by

which the DOC could comply with the Order. Hawkins v. Dep’t of Health and Human Services

for New Hampshire, 665 F.3d 25, 29 (1st Cir. 2012).

        Plaintiff’s Motion for Contempt (Docket No. 365) is denied, without prejudice. I

recognize that there have been multiple developments in Plaintiff’s case since he filed this

motion, and Plaintiff may renew this motion if he so chooses.


    SO ORDERED.

                                                        /s/ Timothy S. Hillman
                                                        TIMOTHY S. HILLMAN
                                                        UNITED STATES DISTRICT JUDGE




2
  Plaintiff’s counsel has made representations to this effect in status hearings on October 19,
2020 (Docket No. 401); November 6, 2020 (Docket No. 402); December 4, 2020 (Docket No.
403); December 17, 2020 (Docket No. 405); and January 26, 2021 (Docket No. 408.). Plaintiff
also informed the Court by letter on December 31, 2020 that he did not wish to be sent to the
Connecticut facility, which is the only non-DOC facility willing to accept him that either party
has identified. (Docket No. 406).
                                                  3
